DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is being considered by the examiner.
Allowable Subject Matter
Claim 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
The closest prior art Pfnister (US 5,940,047) discloses in Fig. 1-6 
A satellite dish cover apparatus (10) comprising: 
a main dish cover(dish cover 34), the main dish cover comprising a circular front panel(36), a perimeter extension perpendicularly extending from a perimeter of the front panel, and a rounded back panel extending from the perimeter extension forming a dish cavity therebetween(col 4 lines 11-60) , the rounded back panel having an installation aperture extending there through and configured to receive a satellite dish into the dish cavity such that a front face of the satellite dish is fully covered by the front panel(fig 1-2)
 a feed horn cover arm (arm cover 74) coupled to the main dish cover, the feed horn cover arm being coupled to a bottom edge of the front panel and flexibly extending up towards an orthogonal central axis of the front panel(Fig. 1, 2, 4 and 6); 
a feed horn cover hood (horn cover 76) coupled to the feed horn cover arm, a back side of the feed horn cover hood being coupled to a distal end of the feed horn cover arm and having a front side separated from the back side, a left side separated from a right side, and a top side separated from an open bottom side to form a feed horn cavity configured to receive the feed horn of the satellite dish( Fig. 1, 2, 4 and 6).
Pfnister does not disclose “a mounting arm coupled to the main dish cover, the mounting arm being coupled to an inner surface of the back panel and extending out of the installation aperture; and a mounting clamp coupled to the mounting arm, the mounting clamp being adjustably coupled to the mounting arm and being configured to selectively engage a support post of the satellite dish.”
Prior art Phipps (US 2016/0190680 A1) discloses a satellite dish cover with feed horn cover, Gusick Jr. (US 6,714,167 B1) discloses a satellite dish cover with feed horn cover and Courtney (US 2006/0092089 A1) disclosed a rigid dish cover.
Regarding claim 1 and 14, the prior art of record does not disclose a satellite dish cover comprising a feed horn cover arm , feed horn cover , and “a mounting arm coupled to the main dish cover, the mounting arm being coupled to an inner surface of the back panel and extending out of the installation aperture; and a mounting clamp coupled to the mounting arm, the mounting clamp being adjustably coupled to the mounting arm and being configured to selectively engage a support post of the satellite dish.”
Claims 2-13 are allowed as depending on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844     

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844